NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0932-19T3

CHARLENE UHRMANN,
an individual residing in
Mt. Olive Township, New Jersey,

          Plaintiff-Appellant,

v.

COLLEN LABOW,
LISA LASHWAY,1
DAVID SCAPICCHIO, THE
TOWNSHIP OF MOUNT OLIVE, 2
and THE TOWNSHIP OF MOUNT
OLIVE COUNCIL,3

     Defendants-Respondents.
_______________________________

                   Submitted November 12, 2020 – Decided December 22, 2020

                   Before Judges Fuentes, Rose, and Firko.



1
     Improperly pled as Lisa Laswhay.
2
     Improperly omitted.
3
     Improperly pled as The Township of Mount Olive Council and Mayor.
            On appeal from the Superior Court of New Jersey, Law
            Division, Morris County, Docket No. L-0706-19.

            Charlene Uhrmann, appellant pro se.

            Methfessel & Werbel, attorneys for respondents (Eric
            L. Harrison, on the brief).

PER CURIAM

      Plaintiff Charlene Uhrmann appeals pro se from the August 2, 2019 Law

Division order denying her motion to vacate an arbitration award and request

for a declaratory judgment, and granting the motion of defendants Collen

Labow, Lisa Lashway, David Scapicchio, the Township of Mount Olive

(Township) and the Township of Mount Olive Council (Township Council) to

dismiss her complaint. 4 Plaintiff primarily argues the motion judge erred by

refusing to find the arbitrator failed to disclose a potential conflict of interest

and exceeded the scope of his authority. Plaintiff further claims the award was

procured by fraud, corruption and undue means. We disagree and affirm.




4
  Plaintiff's "complaint" was not provided on appeal. It appears, however, that
defendants treated her request for a declaratory judgment, which is styled
similarly to a pleading, as a complaint.


                                                                           A-0932-19T3
                                        2
                                        I.

        The underlying facts and lengthy procedural history are well known to the

parties and accurately summarized in the motion judge's comprehensive written

statement of reasons. We highlight only those facts that are pertinent to our

analysis.

        The genesis of the parties' disputes is the October 11, 2013 settlement

agreement that resolved two Law Division actions filed by plaintiff in 2011

against: (1) the Township, Labow and Lashway; and (2) Labow, Lashway,

Scapicchio and the Township Council. Plaintiff apparently alleged violations

of the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, and her civil

rights stemming from allegedly disparaging remarks that were posted on the

Township's website.5 Both matters were assigned to the same judge, who is now

retired.

        Pursuant to the terms of the October 11, 2013 settlement agreement,

plaintiff primarily agreed to dismiss both lawsuits and forgo: filing OPRA

requests; attending Township Council meetings; and communicating with

defendants, subject to some exceptions. In exchange, defendants agreed, among

other things, to compensate plaintiff $150,000; remove certain links from the


5
    Plaintiff's 2011 complaints were not provided on appeal.
                                                                         A-0932-19T3
                                        3
Township's website; remove the highlighting of plaintiff's name from certain

OPRA logs; and destroy certain documents that referenced plaintiff and her

family members. The parties mutually consented "not to disparage the other or

use surrogates to do the same."

      In 2018, plaintiff, through counsel, served a demand for arbitration on

defendants, alleging multiple breaches of the settlement agreement. Plaintiff

claimed defendants requested Township employees to create certifications and

documents, breached confidentiality, and disparaged plaintiff.      Defendants

asserted a counterclaim against plaintiff, alleging she breached the settlement

agreement by attending a Township Council meeting. Pursuant to the terms of

the settlement agreement, the parties attempted to agree upon an arbitrator to

resolve their disputes.   When those efforts failed, the court appointed an

arbitrator. The parties did not object to that appointment.

      Following an extensive document exchange, plaintiff subpoenaed various

Township employees to testify at the hearing. The arbitrator granted, in part,

defendants' motion to quash the subpoenas.        As the motion judge noted:

"Plaintiff's then counsel did not formally object to or seek reconsideration of

this ruling." The arbitrator also denied plaintiff's motion to compel additional

discovery from defendants. Instead, the arbitrator required defense counsel to


                                                                        A-0932-19T3
                                        4
certify that "the Township produced all written communications by and between

[T]ownship officials relevant to each parties' breach of contract claims."

      The arbitrator conducted a two-day hearing, which included the testimony

of plaintiff and two defense witnesses. The hearing was not transcribed or

otherwise recorded. On December 3, 2018, the arbitrator issued a thirty -one-

page written decision, finding neither party violated the agreement. Notably,

one-third of the arbitrator's decision detailed plaintiff's testimony.

      In her ensuing motion to vacate the arbitration award, plaintiff primarily

argued the award was "procured by fraud, corruption, or other undue means."

In that regard, plaintiff contended defendants "intentionally destroyed evidence

relevant to the litigation"; the arbitrator "demonstrated partiality and misconduct

by failing to disclose his relationship with [the retired judge]" who now is

employed at the same law firm as the arbitrator; and the arbitrator refused to

consider relevant material evidence, which prejudiced her rights.

      In his cogent statement of reasons, the motion judge rejected plaintiff's

arguments, finding they were unsupported by the voluminous record. In doing

so, the judge squarely addressed all issues raised in view of the governing legal

principles.   Recognizing his limited role under the New Jersey Uniform

Arbitration Act (Act), N.J.S.A. 2A:23B-1 to -32, the judge analyzed the


                                                                           A-0932-19T3
                                         5
statutory criteria for vacating the award under subsection 23(a), in light of the

arbitrator's duties under section 12, and found plaintiff failed to meet her burden .

The judge also found the award did not violate a clear mandate of public policy.

This appeal followed.

      On appeal, plaintiff raises the following points for our consideration:

             POINT I
             THE ARBITRATION AWARD IN THIS CASE
             SHOULD       BE     VACATED        BECAUSE    THE
             ARBITRATOR FAILED TO DISCLOSE A
             POTENTIAL CONFLICT OF INTEREST.
             [A]. The Arbitrator Was Obligated to Disclose His
             Relationship With [the Retired Judge].
             [B]. The Court Erred When Providing Testimony.

             POINT II
             THE FORUM LACKED A MEETING OF THE
             MINDS.

             POINT III
             THE ARBITRATOR EXCEEDED HIS AUTHORITY
             DECIDING THE CASE . . . By Denying Discovery
             Which Was Permitted Under The New Jersey Rules of
             Evidence.

             POINT IV
             THE ARBITRATOR EXCEEDED HIS AUTHORITY
             . . . By Adding Language to an Existing Contract to
             Benefit the Offending Party.

             POINT V
             THE TRIAL COURT ERRED BY NOT FINDING
             THAT THE AWARD WAS PROCURED BY
             CORRUPTION, FRAUD, OR UNDUE MEANS.

                                                                             A-0932-19T3
                                         6
             [A]. False Swearing of . . . Scott Gaskill.
             [B]. False Swearing of Jill Daggon.
             [C]. Intentional Omission Of Evidence and Testimony
             Constitutes As Corruption, Fraud Or Other Undue
             Means.
             [D].    Intentional Concealment of Destruction of
             Documents and Fraudulent Inducement Constitutes
             corruption and fraud.
             [E]. The Destruction of Evidence Violated N.J.S.A.
             47:3-29.

             POINT VI
             EVIDENT PARTIALITY                 CONTROLLED          THE
             PROCEEDINGS.

                                          II.

      Well-established principles guide our analysis. "[T]the scope of review

of an arbitration award is narrow." Minkowitz v. Israeli, 433 N.J. Super. 111,

136 (App. Div. 2013) (citation omitted).            Our Supreme Court has held

"[a]rbitration can attain its goal of providing final, speedy and inexpensive

settlement of disputes only if judicial interference with the process is minimized;

it is, after all, 'meant to be a substitute for and not a springboard for litigation.'"

Barcon Assocs., Inc. v. Tri-County Asphalt Corp., 86 N.J. 179, 187 (1981)

(quoting Korshalla v. Liberty Mut. Ins. Co., 154 N.J. Super. 235, 240 (Law Div.

1977)).

      With that goal in mind, "[a]rbitration should spell litigation's conclusion ,

rather than its beginning . . . ." Borough of E. Rutherford v. E. Rutherford PBA

                                                                               A-0932-19T3
                                          7
Local 275, 213 N.J. 190, 201 (2013) (quoting N.J. Tpk. Auth. v. Local 196,

I.F.P.T.E., 190 N.J. 283, 292 (2007)). Indeed, "[t]he public policy of this State

favors arbitration as a means of settling disputes that otherwise would be

litigated in a court." Badiali v. N.J. Mfrs. Ins. Grp., 220 N.J. 544, 556 (2015).

      In sum, arbitrators are granted broad powers to decide issues of fact and

law, and their decisions "are given collateral estoppel effect by reviewing

courts." Barcon, 86 N.J. at 187 (citation omitted). As a result, "courts grant

arbitration awards considerable deference." E. Rutherford PBA Local 275, 213

N.J. at 201. Because a trial court's decision to affirm or vacate an arbitration

award is a decision of law, however, our review is de novo. Minkowitz, 433

N.J. Super. at 136.

      As the motion judge recognized, the Act provides limited circumstances

under which courts may vacate, modify, or correct arbitration agreements. See

Tretina Printing, Inc. v. Fitzpatrick & Assocs., Inc., 135 N.J. 349, 358 (1994).

Those circumstances include: (1) "the award was procured by corruption, fraud,

or other undue means"; (2) the arbitrator was partial or corrupt, or committed

misconduct thereby prejudicing the parties' rights; (3) the arbitrator refused to

postpone the hearing when there was sufficient cause to do so, failed to consider

material evidence, or otherwise inappropriately conducted the hearing so as to


                                                                          A-0932-19T3
                                        8
prejudice the rights of the parties; (4) the arbitrator exceeded his or her powers;

(5) "there was no agreement to arbitrate"; or (6) the arbitration was conducted

without sufficient notice, substantially prejudicing the rights of the parties. See

N.J.S.A. 2A:23B-23(a).

      A court may also modify or correct an award if (1) there was an evident

mathematical mistake; (2) the arbitrator made an award on a claim not submitted

to arbitration; or (3) "the award is imperfect in a matter of form not affecting the

merits of the decision . . . ." N.J.S.A. 2A:23B-24(a). Generally, a court may

only confirm, vacate, modify, or correct arbitration awards on the grou nds

provided in the statute. See N.J.S.A. 2A:23B-20 to - 24.

      In "rare circumstances," however, a court may overturn an arbitration

decision if it is against public policy. N.J. Tpk. Auth., 190 N.J. at 294. The

"public policy sufficient to vacate an award must be embodied in legislative

enactments, administrative regulations, or legal precedents, rather than based on

amorphous considerations of the common weal." Borough of Glassboro v.

Fraternal Order of Police, Lodge No. 108, 197 N.J. 1, 10 (2008) (citation

omitted).

      Against that legal backdrop, we turn to plaintiff's contentions raised on

this appeal. Subsumed within plaintiff's points and subpoints are a litany of


                                                                            A-0932-19T3
                                         9
issues impugning the arbitrator's impartiality and his decision. In essence,

plaintiff seeks to relitigate the claims raised at the arbitration hearing, during

which she was afforded a full opportunity to present testimony and argument

before the arbitrator. Having conducted a review of the extensive record, we

conclude plaintiff has failed to establish any of the statutory grounds to vacate

the award.

      We therefore conclude plaintiff's appeal lacks merit and affirm

substantially for the reasons articulated by the motion judge in his

comprehensive statement of reasons. We add only the following remarks as to

the issues raised in point I.

      Plaintiff cites our Supreme Court's decision in Barcon to support her

assertion that the motion judge erred by failing to vacate the award based on an

appearance of impropriety. In that regard, plaintiff posits that because the

arbitrator and the retired judge were "employed by the same law firm" they

"enjoyed a personal and financial relationship" that was "never disclosed to

[her]." Plaintiff further argues that by finding this issue was not raised b efore

the arbitrator, the motion judge improperly shifted the burden to her,

"constitut[ing] reversible error." We disagree.




                                                                          A-0932-19T3
                                       10
      In Barcon, the Court affirmed a trial court order that vacated an arbitration

award rendered by a tri-partite panel because a panel member's business dealings

with a party to the arbitration constituted "evident partiality" under N.J.S.A.

2A:24-8(b), the predecessor of N.J.S.A. 2A:23B-23(a)(2).6 86 N.J. at 182-83.

The Court explained arbitrators are required to "avoid . . . actual partiality" and

"the appearance of partiality." Id. at 189 (citation omitted). The Court found

evident partiality was established because the panel member "was engaged in

business dealings with and was owed substantial sums by" a party to the

arbitration, and the Court concluded the "relationship create[d] too great an

appearance of partiality to be permitted." Id. at 191.

      In reaching its decision, the Court quoted with approval the trial court's

finding that "the law simply cannot allow any judicially enforceable arbitration

proceeding to be anything other than an impartial proceeding which has

appropriate appearances of impartiality." Id. at 191 (quoting Barcon Assocs.,

Inc. v. Tri-County Asphalt Corp., 160 N.J. Super. 559, 570-71 (Law Div. 1978)).

Consistent with that standard, the Court established the requirement that an

arbitrator disclose "any relationship or transaction that he has had with the



6
  Effective January 1, 2003, N.J.S.A. 2A:24-1 to -11 was amended and codified
at N.J.S.A. 2A:23B-1 to -32. See L. 2003, c. 95, §§ 3(a) and 31.
                                                                           A-0932-19T3
                                       11
parties or their representatives as well as any other fact which would suggest to

a reasonable person that the arbitrator is interested in the outcome of the

arbitration or which might reasonably support an inference of partiality." Id. at

192.

       Importantly, however, the Court in Barcon did not adopt what plaintiff

characterizes as "perceived conflict" as the benchmark for determining if an

arbitration award should be vacated under the statute then in effect. Instead, the

Court relied on the statute's plain language requiring vacation of an award on a

showing of "evident partiality." N.J.S.A. 2A:24-8(b). For example, the Court

explained a party-appointed arbitrator that "approach[es] the arbitration

proceeding with . . . sympathy for the position of the party designating him"

does not possess evident partiality requiring vacation of an award under the

statute, as long as the arbitrator "remain[s] faithful to the obligation which rests

upon him to maintain 'broad public confidence in the integrity and fairness of

the [arbitration] process.'" 86 N.J. at 190 (third alteration in original) (citation

omitted).

       Accordingly, what might be viewed as an appearance of impropriety does

not by itself establish the evident partiality requiring vacation of an arbitration

award under N.J.S.A. 2A:24-8(b). Ibid. Further, we have held "[t]he mere fact


                                                                            A-0932-19T3
                                        12
that a party-designated arbitrator discloses a prior relationship with the party

will not necessarily disqualify the arbitrator." Arista Mktg. Assocs., Inc. v. Peer

Grp., Inc., 316 N.J. Super. 517, 532 (App. Div. 1998) (citing Barcon, 86 N.J. at

194).

        In the present matter, plaintiff sought vacation of the arbitration award

under N.J.S.A. 2A:23B-23(a)(2), which was adopted following the Court's

decision in Barcon, but which incorporates the evident partiality standard as a

basis for vacating an arbitration award. L. 2003, c. 95, § 23; see also Del Piano

v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 372 N.J. Super. 503, 505 n.1,

(App. Div. 2004).      A determination concerning "evident partiality can be

decided only on the facts of each case." Barcon, 86 N.J. at 191.

        The record supports the motion judge's determination that plaintiff failed

to sustain her burden of establishing evident partiality of the arbitrator requiring

vacation of the arbitrator's award under N.J.S.A. 2A:23B-23(a)(2). Plaintiff's

evident partiality claim is based on her unsupported premise that the arbitrator

and the retired judge necessarily discussed the matter because they were both

"employed by" the same firm. That premise is undermined by the motion judge's

finding that the certification of plaintiff's arbitration counsel "ma[d]e no mention




                                                                            A-0932-19T3
                                        13
of whether the [a]rbitrator commented on having either a professional or friendly

relationship with [the retired judge]."

      Moreover, as the motion judge recognized, the retired judge "was not an

arbitrator for any part of this litigation."       See N.J.S.A. 2A:23B-12(a)(2)

(requiring the arbitrator to disclose "an existing or past relationship with any of

the parties . . . their counsel or representatives, a witness or other arbitrators ").

Noting the retired judge had no interest in the litigation and his rulings from the

2011 litigation that was settled in 2013 "were not at issue given that the

underlying matter was settled," the motion judge further found the arbitrator had

no duty to disclose that he worked at the same firm with the retired judge . See

N.J.S.A. 2A:23B-12(a)(2(b) (requiring an arbitrator to disclose "any facts" that

"a reasonable person would consider likely to affect the impartiality of the

arbitrator").

      Finally, we agree with the motion judge's conclusion that plaintiff "failed

to present any facts or evidence that suggests the [a]rbitrator's place of

employment would somehow affect his impartiality." See N.J.S.A. 2A:23B-

12(a)(2(e) (providing, in pertinent part, an arbitrator's failure to disclose a

"known, direct and material interest in the outcome of the arbitration proceeding

. . . is presumed to act with evident partiality . . . "). Because plaintiff failed to


                                                                              A-0932-19T3
                                          14
establish either the actual partiality or appearance of partiality required to satisfy

the Barcon standard for evident partiality, the motion judge correctly determined

plaintiff did not satisfy her burden for vacating the arbitration award.

      Any arguments made in support of plaintiff's appeal that we have not

expressly addressed are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-0932-19T3
                                         15